
	

113 SCON 39 IS: Expressing the sense of Congress regarding support for voluntary, incentive-based, private land conservation implemented through cooperation with local soil and water conservation districts.
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. CON. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Pryor (for himself, Mr. Boozman, and Mr. Donnelly) submitted the following concurrent resolution; which was referred to the Committee on Agriculture, Nutrition, and Forestry
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding support for voluntary, incentive-based, private land
			 conservation implemented through cooperation with local soil and water
			 conservation districts.
	
	
		
			Whereas over 70 percent of the contiguous United States is privately owned;
		
			Whereas the future of the environment is determined by the decisions made by the men and women who
			 own and manage that land, including urban landscapes;
		
			Whereas world population is projected to reach 9,000,000,000 people by 2050;
		
			Whereas increased production will be needed from agricultural land to feed the increasing
			 population;
		
			Whereas meeting these needs will make caring for the environment more difficult; and
		
			Whereas landowners work to ensure they sustain a healthy environment to support abundant wildlife:
			 Now, therefore, be it
		
	
		
			That—
			
				(1)
				Congress supports the conservation of the Nation’s natural resources and working lands; and
			
				(2)
				it is the sense of Congress that voluntary, incentive-based, private land conservation, provided in
			 partnership with local conservation districts, is necessary to sustain
			 natural resources, meet the needs of a growing population, and ensure
			 safe, abundant, and adequate resources for current and future generations.
			
